Filed 11/12/13 In re Allen P. CA4/1
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                    COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                  DIVISION ONE

                                           STATE OF CALIFORNIA



In re ALLEN P., JR., a Person Coming
Under the Juvenile Court Law.
                                                                 D063989
SAN DIEGO COUNTY HEALTH AND
HUMAN SERVICES AGENCY,
                                                                 (Super. Ct. No. EJ3597)
         Plaintiff and Respondent,

         v.

AMANDA D.,

         Defendant and Appellant.


         APPEAL from an order of the Superior Court of San Diego County, Gary M.

Bubis, Judge. Affirmed.



         Andrea R. St. Julian, under appointment by the Court of Appeal, for Defendant

and Appellant.
         Thomas E. Montgomery, County Counsel, John E. Philips, Chief Deputy County

Counsel, and Patrice Plattner-Grainger, Deputy County Counsel, for Plaintiff and

Respondent.

         Amanda D. appeals a juvenile court order requiring her visitation with her son,

Allen P., Jr., (Allen) be supervised. She contends substantial evidence does not support

the order. We affirm.

                    FACTUAL AND PROCEDURAL BACKGROUND

         On February 17, 2012, the Tulare County social services agency petitioned under

Welfare and Institutions Code section 300, subdivisions (a) and (b) on behalf of two-

year-old Allen on the basis of domestic violence between Allen's father, Allen P., Sr.,

(the father), and Amanda. The father had thrown a remote control device across a room

and struck Allen's sister, three-year-old Madison D., on her face, causing bruising.

Amanda had a history of obtaining restraining orders against the father and then allowing

him back into the family home. The petition also alleged there had been juvenile

dependency proceedings concerning Allen's sibling, Levi D., in 2005. Amanda

successfully reunited with Levi, but then had not protected him from physical abuse by

the father, and the father had struck Levi in the head multiple times. The petition also

alleged Amanda had neglected Levi's hygiene and medical needs, had been unable to

manage his out-of-control behavior and had not attended conjoint therapy or followed

treatment recommendations for him. Each parent had been arrested for inflicting

corporal injury on Levi and had served time in custody. Levi was living with a relative in

Texas.

                                              2
          When police officers took Madison into protective custody, Amanda became

combative and was arrested for resisting arrest. Allen was visiting the father in San

Diego County at the time.1 The father brought him to Tulare County so he could be

taken into protective custody. The court ordered Allen detained in out-of-home care and

ordered supervised visits for each parent. The social worker recommended denying

reunification services for Amanda because she had received many months of services in

Levi's case. The social worker recommended offering six months of services to the

father.

          On March 28, 2012, the Tulare County Juvenile Court found the allegations of the

petitions to be true. It declared Allen a dependent of the court and ordered reunification

services for the father, but denied them for Amanda.

          The social worker reported Amanda appeared to have difficulty controlling her

anger. She yelled and used derogatory names during telephone calls with the social

worker. She had weekly supervised visits with Allen and repeatedly tried to bring her

boyfriend or other individuals to the visits. Madison and Allen's relative caregivers

reported Madison and Allen acted up after visits with Amanda.

          Allen and the father had visits only about once each month because of the distance

between San Diego County and Tulare County. Their visits were appropriate and




1     Amanda and the father had been awarded joint legal custody of Allen; Amanda
was given physical custody and the father had one week of unsupervised visitation each
month.
                                               3
progressed to being unsupervised. The father also participated in a 52-week domestic

violence prevention program.

       In June 2012, Amanda's parental rights to Levi were terminated. In August, she

lost her parental rights to Madison. Meanwhile, the father made progress in services and

had positive visits and telephone conversations with Allen. In September, Allen was

placed with him in the home of the paternal grandparents. In October, the San Diego

County Juvenile Court accepted transfer of the case from the Tulare County Juvenile

Court. Amanda moved from Tulare County to Southern California and had weekly visits

with Allen. The grandparents reported she had difficulty taking on a parental role and did

not have control over Allen during visits.

       In January 2013, the father began an in-home parenting program. He also

continued his participation in the domestic violence program. He was employed and

spent his free time with Allen. In February, Amanda moved to the State of Washington

for a short time, but then returned to California. Her visits with Allen became more

regular, and Allen was excited when they got to see each other. Staff at the visitation

center reported their visits were positive and affectionate.

       The social worker reported Amanda had been offered 43 months of services in

Levi's cases. Amanda's therapist in Tulare County reported she had been diagnosed with

"Depressive Disorder" and "Borderline Personality Disorder with Dependent Personality

Traits" and with seizures. The therapist said Amanda was resistant to therapy.

       At a review hearing on April 30, 2013, Amanda's counselor testified he worked as

a therapeutic behavioral specialist and supervised cases and trained therapists for an

                                              4
agency in Temecula. He also was Amanda's pastor. He was not a licensed social worker

or a credentialed therapist. He had met with Amanda for one hour each week for about

four months and said they were addressing her issues of depression and anxiety. He said

she had become less emotional and was calmer than when their counseling sessions

began. He said he was aware she had lost two children to adoption but, in his opinion,

she had never posed a risk to them, and he did not see a problem with her having Allen in

her care without supervision. He was not aware she had been diagnosed with a

borderline personality disorder, and he had not received copies of the juvenile court

documents concerning Levi and Madison or the earlier reports concerning Allen.

       Amanda testified she received disability income for a seizure disorder, with which

she had been diagnosed in 2007. She took medication for the seizure disorder and for

depression. She said she did not know she had been diagnosed with a borderline

personality disorder. She said she had addressed some of her past domestic violence

issues with her counselor and would rely on him for help with anger issues.

       After considering the evidence and argument by counsel, the court found the

father had made substantive progress with the provisions of his case plan, Amanda had

made some progress, and there no longer was a protective issue. The court advised

Amanda to participate in therapy with a licensed therapist, complete a domestic violence

program and develop a safety plan for what to do if she had a seizure when Allen was in

her care. It awarded Amanda and the father joint legal custody, the father sole physical

custody, ordered supervised visitation for Amanda and terminated jurisdiction.

                                      DISCUSSION

                                             5
        Amanda contends substantial evidence does not support the order requiring her

visitation be supervised. She argues her visits with Allen have been positive, and there

was no substantial evidence she had a borderline personality disorder, no showing how

such a diagnosis would pose a danger to Allen and no evidence her seizure disorder ever

interfered with her ability to care for him. She also argues since Allen's dependency

began because of the father's domestic violence and Allen now has been placed with the

father, it makes no sense to restrict her visitation.

Legal Principles

        In making visitation orders, the juvenile court must consider the child's best

interests. (In re Jennifer G. (1990) 221 Cal. App. 3d 752, 757.) It must consider the

totality of the child's circumstances when making decisions regarding the child. (In re

Chantal S. (1996) 13 Cal. 4th 196, 201.) The court's orders regarding visitation may be

reversed only upon a clear showing of an abuse of discretion. (In re Emmanuel R. (2001)

94 Cal. App. 4th 452, 465.) " 'The appropriate test for abuse of discretion is whether the

trial court exceeded the bounds of reason. When two or more inferences can reasonably

be deduced from the facts, the reviewing court has no authority to substitute its decision

for that of the trial court.' [Citation.]" (In re Stephanie M. (1994) 7 Cal. 4th 295, 318-

319.)

Application

        Amanda has not shown the court abused its discretion by requiring her visits with

Allen continue to be supervised. She had previously been arrested and served time in

custody for inflicting corporal injury on a child. She yelled at the social workers,

                                               6
showing she had difficulty controlling her anger. She shouted at Allen during some

visits, and when Allen and Madison were first removed from her care, their caregivers

reported they showed negative behavior after visits with her. She had been offered many

months of services in Levi's cases, but reunification was not successful, and her parental

rights to Levi and Madison had been terminated. Her previous therapist had said she was

resistant to therapy, and her previous parenting instructor was worried about her ability to

implement the skills presented in class. The court expressed concern that her borderline

personality disorder condition was difficult to treat and encouraged her to participate in

therapy with a licensed therapist, complete a domestic violence program and develop a

safety plan for what actions would be taken if she had a seizure when Allen was in her

care.

        Amanda has not shown the court abused its discretion by requiring her visits with

Allen continue to be supervised.

                                      DISPOSITION

        The order is affirmed.



                                                                                 NARES, J.

WE CONCUR:



BENKE, Acting P. J.



IRION, J.

                                             7